08/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                       PR 21-0004
                                                                            FiLLD
                                                                             AUG 0 3 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
 IN RE THE PETITION OF                                                      State of Montana

                                                                    ORDER
 CHRISTINE McMURRY




       Christine McMurry has petitioned this Court for adrnission to active status in the
State Bar of Montana after having been on inactive status since March 2021.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
B ar of Montana.
      DATED this        —day of August, 2021.


                                                For the Court,




                                                                 Chief Justice